   Case: 1:20-cr-00077-TSB Doc #: 60 Filed: 09/09/20 Page: 1 of 1 PAGEID #: 1393



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                        :

                Plaintiff,                       :       Case No. 1:20-cr-00077(6)

        vs.                                      :

GENERATION NOW, INC.,                            :       JUDGE BLACK

                Defendant.                       :

                          NOTICE OF APPEARANCE OF COUNSEL
                    ON BEHALF OF DEFENDANT, GENERATION NOW, INC.

        Now comes Robert F. Krapenc (0040645), and hereby enters his appearance in the within matter

as counsel of record.

                                                         __/s/ Robert F. Krapenc___________
                                                         ROBERT F. KRAPENC (0040645)
                                                         580 South High Street
                                                         Suite 250
                                                         Columbus, Ohio 43215
                                                         (614) 221-5252 (phone)
                                                         (614) 224-7101 (fax)
                                                         Bob@Krapenclaw.com
                                                         Attorney for Defendant




                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing NOTICE has been delivered via electronic mail service
to Counsel for all parties of record, this 9th day of September, 2020.




                                                         __/s/ Robert F. Krapenc___________
                                                         ROBERT F. KRAPENC             (0040645)
                                                         Attorney for Defendant
